UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6491


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD ERIC MARSHALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:00-cr-00033-BEL-3)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Eric Marshall, Appellant Pro Se. Martin Joseph Clarke,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald       Eric    Marshall          seeks       to     appeal      the       district

court’s       order    denying      his        Fed.    R.       Civ.    P.    60(b)       motion      for

reconsideration         of    a     prior       order       denying          relief       on    his   28

U.S.C.A. § 2255 (West Supp. 2009) motion.                                     The order is not

appealable          unless     a     circuit          justice          or     judge        issues       a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,          369     F.3d       363,        369        (4th     Cir.      2004).

A certificate          of     appealability            will        not        issue       absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.         § 2253(c)(2)         (2006).            A    prisoner       satisfies          this

standard       by    demonstrating         that       reasonable            jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                             Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We    have    independently               reviewed       the       record      and

conclude       that    Marshall          has    not    made        the       requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the       court    and    argument          would       not     aid       the   decisional

process.

                                                                                           DISMISSED
                                                  2